Order entered September 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00923-CR

                              DEVON D. ALLEN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-00628-U

                             NUNC PRO TUNC ORDER
       We REINSTATE this appeal.

       Before the Court is appellant’s August 3, 2018 motion for extension of time to file his

brief. We GRANT the motion and ORDER the brief received by the Court on August 3 filed as

of August 8, 2018.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE